JTJDGE HAZELRIGG
delivered the opinion oe the court.
g&The 'appellant, by motion before tbe county judge of bis county, and after posting for ten days tbe notice of tbe application required of persons who desire to sell spirituous, vinous and malt liquors by retail, sought to1 obtain a druggist’s license with privilege to sell liquors as provided by law. His application was refused, and tbe only argument used by tbe counsel representing tbe appellees in tbe court below is, that tbe notice of tbe application was posted at only four places instead of five, as required by law., A casual examination of tbe statute will show that this notice posted at tbe court house door and at four other places for ten days is intended to- apply only to retail dealers of spirituous, vinous and malt liquors, and not to druggists, as such, -who may sell by tbe quart under certain restrictions and on tbe prescription of a physician, so that if this were the only reason for refusing tbe license tbe applicant’s motion should have prevailed. But, on tbe trial of tbe motion, tbe appellant testified that be bad sold spirituous liquors in violation of law since November 11, 1892 — tbe date of tbe passage of tbe new revenue law, and that be could not tell tbe number of times he bad done so ; that be was in tbe store but little and bis clerk attended to tbe business ; that be bad been in business fourteen years, and that at nearly every court since be began business be or his employe bad been indicted for tbe illegal sale of liquors.
From tbe proof it is easily inferable that the applicant was engaged in tbe business of unlawfully retailing liquors, and that he%as not a druggist in good faith, and had assumed tbe name or business for tbe purpose of retailing liquors. Upon such a state of case tbe court *233properly refused the application. (Acts 1891-2-3, chapter 103, article 10, subdivision 2, section 16 ; The Kentucky Statutes, section 4206.)
Moreover, section 3 of the same article of chapter 103 of the Acts 1891-2-3 (section 4193 of The Kentucky Statutes) provides that no person shall be granted such a license who has been engaged in a business requiring it and has been selling without the license within six months next preceding his application for license, “ who will not, in addition to the regular license tax, pay a sum equal to twenty per cent thereof.” The applicant made no offer to pay this sum or penalty, and could not do so, because he had violated the law so many times he could not tell the amount due under the section named.
The judgment is affirmed.